UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-4196



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


WILLIAM ROBERT MONAHAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:04-cr-00452-JAB-1)


Submitted:   May 20, 2008                 Decided:   June 16, 2008


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, William C. Ingram, First
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Graham Tod
Green, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          William Robert Monahan’s supervised release was revoked,

and he was sentenced to twenty-one months in prison for violating

certain conditions of release.      His attorney has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating that

there are no meritorious issues for review but suggesting that the

court may have abused its discretion in revoking release and

imposing the sentence.   Monahan was advised of his right to file a

pro se supplemental brief, but has not filed a brief.         After a

thorough review of the record, we affirm.

          A decision to revoke a defendant’s supervised release is

reviewed for abuse of discretion.      United States v. Davis, 53 F.3d

638, 642-43 (4th Cir. 1995).    Here, Monahan admitted to violating

release conditions as charged. Given the nature of the violations,

the district court was statutorily obligated to revoke release.

See 18 U.S.C. §§ 3583(g)(1), (g)(4) (2000).      We conclude that the

decision to revoke Monahan’s supervision was not an abuse of

discretion.

          We will affirm a sentence imposed following revocation of

supervised release if it is within the applicable statutory limits

and not plainly unreasonable.    United States v. Crudup, 461 F.3d

433, 437, 439-40 (4th Cir. 2006), cert. denied, 127 S. Ct. 1813

(2007).   Monahan’s sentence is below the statutorily authorized

maximum of two years, see 18 U.S.C. § 3583(e)(3) (2000), and falls


                                 -2-
within the advisory guideline range of 21-24 months.        See U.S.

Sentencing Guidelines Manual §§ 7B1.4(a) (p.s.), 7B1.4(b)(3)(A)

(2005).   Finally, the district court adequately considered the

applicable 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2008) factors

when imposing sentence.   See 18 U.S.C. § 3583(e).   We conclude that

the sentence is not plainly unreasonable.

          In accordance with Anders, we have reviewed the entire

record for meritorious issues and have found none. Accordingly, we

affirm the revocation of Monahan’s supervised release and his

sentence of twenty-one months.     This court requires counsel to

inform his client in writing of his right to petition the Supreme

Court of the United States for further review.        If the client

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.    Counsel’s motion must

state that a copy thereof was served on the client.      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                            AFFIRMED




                                 -3-